Citation Nr: 1730458	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for muscle pain.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the spine.

6.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder.

7.  Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Veteran represented by:	Robert Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1990 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, December 2009, February 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an August 2016 rating decision, the RO granted the Veteran's claim for a total disability rating based on individual unemployability effective in May 2011.  In June 2017, the Veteran filed a Notice of Disagreement (NOD) with respect to the effective date of the award of TDIU.  The RO has not issued a Statement of the Case with respect to this matter.  38 C.F.R. § 20.200.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also notes receipt of the NOD and the RO's acknowledgement to the Veteran of its receipt.  Thus, as VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time and this matter is referred back to the RO for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In two substantive appeals (VA Forms 9) received in October 2016, the Veteran's representative requested a Board video conference hearing on behalf of the Veteran.  The Veteran has not been scheduled for such a hearing.  Therefore, the case must be remanded to the AOJ to afford the Veteran a hearing.  38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. §§20.700 (a), 20.703 (2016).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






